447 F.2d 515
George A. CLARK, Plaintiff-Appellant,v.The DIRECTOR, UNITED STATES AIR FORCE ACCOUNTING AND FINANCE CENTER, Defendant-Appellee.
No. 71-2102 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 13, 1971.

Appeal from the United States District Court for the Western District of Texas; John H. Wood, Jr., District Judge.
George A. Clark pro. se.
Seagal V. Wheatley, U. S. Atty., Charles B. Tennison, San Antonio, Tex., for defendant-appellee.
Before COLEMAN, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966